Citation Nr: 0209493	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  99-15 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to a rating higher than 10 percent for bilateral 
os calcis bone spurs.

(An issue of entitlement to service connection for a low back 
disorder will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
July 1967 to April 1968, and on active duty from February 
1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision which, in part, 
denied service connection for a low back disorder.  It also 
granted service connection and a 10 percent rating for 
bilateral os calcis bone spurs (heel spurs); the veteran 
appeals for a higher rating.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a low back disorder 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

The veteran's service-connected bilateral os calcis bone 
spurs are no more than moderate in degree.  A severe 
condition is not shown.  


CONCLUSION OF LAW

Service-connected bilateral os calcis bone spurs are no more 
than 10 percent disabling.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5276.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty for training (ACDUTRA) from 
July 1967 to April 1968, and on active duty from February 
1991 to May 1991.  A demobilization physical examination, 
performed in May 1991, noted findings of tenderness of the 
heel plantar surface.  X-ray of the left heel, performed in 
May 1991, revealed a tiny plantar calcaneal spur and a small 
spur at the insertion of the calcaneal tendon.  A duty status 
report, dated in May 1991, noted that the veteran had been 
injured resulting in a heel spur during special forces 
training. 

VA and private medical records in recent years refer 
primarily to a low back condition and other ailments, but not 
heel spurs.

In December 1997, a VA examination for feet was conducted.  
The report noted the veteran's complaints of bone spurs 
causing pain in his feet.  The report noted he wears Tullis 
cups on his heels.  The veteran reportedly walked carefully 
in a semi-flexed position, leaning 10 degrees flexed forward.  
His feet appeared normal, with tenderness over the os calcis.  
There were no callosities.  The report noted that he could 
rise on his toes and heels well, and that he did not hesitate 
to rise on his heels.  The report concluded with a diagnosis 
of bilateral os calcis bone spurs with functional loss due to 
pain.  
 
A February 2000 treatment report noted the veteran's 
complaints of low back pain and left great toe numbness.  
Physical examination was unremarkable.  A September 2000 
treatment report noted that the veteran spends much of his 
time working on his farm and with his livestock.  A 
subsequent treatment report, dated in September 2000, noted 
he walks without assistance.  It concluded with assessments 
of rhinitis, chronic low back pain, and obesity.  A treatment 
report, dated in October 2000, noted that the veteran walks 
without assistance, is obese, and in no acute distress.  A 
December 2000 treatment report noted the veteran's complaints 
of low back pain.  Physical examination of the extremities 
was unremarkable. 

In September 2001, a VA examination of the feet was 
conducted.  The examination noted the veteran's complaints of 
pain, swelling, and weakness on walking.  He reported that 
this condition is worse on flare-ups.  The report noted he 
wears Tullis cups on his heels.  The veteran reported that he 
has not been able to farm for ten years on account of his 
back.  Physical examination revealed normal appearing feet.  
The veteran reportedly walked with a very crippled gait, and 
did not use a cane or appliance.  He did not have inserts in 
his shoes, and his shoes showed no unusual wear.  X-ray 
examination of the feet revealed bilateral os calcis bone 
spurs.  

An August 2001 treatment report noted the veteran's 
complaints of chronic back pain.  Physical examination 
revealed that he walked without assistance and was in no 
acute distress.  There was no edema in the lower extremities.  
A September 2001 treatment report noted that the veteran was 
using a cane to ambulate due to chronic low back pain.  In 
October 2001, the veteran underwent a coronary artery bypass 
graft, times three.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, the RO has notified the veteran of 
the evidence necessary to substantiate his claim.  Pertinent 
medical records have been obtained, and the veteran has been 
provided with necessary VA examinations.  The Board finds 
that the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), and the related companion VA regulation, have 
been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

This is an initial rating case.  Accordingly, consideration 
has been given to higher "staged ratings" (i.e., different 
percentage ratings for different periods of time, based on 
the facts found) since the effective date of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

The RO has rated the veteran's bilateral os calcis bone spurs 
as 10 percent disabling by analogy pursuant to Diagnostic 
Code 5284.  Under Diagnostic Code 5284, used in rating 
residuals of a foot injury, a moderate injury of the foot 
warrants a 10 percent evaluation; a moderately severe injury 
to the foot warrants a 20 percent evaluation; and a severe 
injury to the foot warrants a 30 percent evaluation.  If 
there is actual loss of use of the foot, a 40 percent 
evaluation is provided. 38 C.F.R. § 4.71a, Diagnostic Code 
5284.

After a review of the evidence of record, the Board concludes 
that the veteran's service-connected bilateral os calcis bone 
spurs are most appropriately rated by analogy to Diagnostic 
Code 5276 concerning acquired flatfeet.  38 C.F.R. § 4.20.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276, a 
noncompensable rating is warranted for a mild flatfeet: 
symptoms relieved by built-up shoe or arch support.  A 10 
percent rating is warranted for a moderate bilateral 
condition: weight-bearing line over or medial to great toe, 
inward bowing of the tendo achillis, pain on manipulation and 
use of the feet.  A 30 percent is warranted for a severe 
bilateral condition: objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.

The evidence since the date of service connection does not 
indicate findings of severe (30 percent) bilateral heel spurs 
as set forth in analogous Diagnostic Code 5276.  The veteran 
does have some pain on manipulation and use of the feet, but 
such is one of the requirements of the current 10 percent 
rating.  The September 2001 VA examination noted his 
complaints of pain and weakness when walking.  Objective 
examination, however, is indicative of at most moderate 
impairment from bilateral heel spurs.  Physical examination 
of the feet was normal.  The report noted that the veteran 
does not use a cane or appliance to ambulate.  He did not 
have inserts in his shoes, and his shoes showed no unusual 
wear.  X-ray examination of the feet revealed bilateral os 
calcis bone spurs.  The post-service medical treatment 
reports are largely silent as to any complaints of or 
treatment for heel spurs.  Significantly, the records show 
that problems with ambulation are largely related to ailments 
other than heel spurs.  

The disability picture of bilateral heel spurs more nearly 
approximate the criteria for a 10 percent rating than a 30 
percent rating under analogous Code 5276, and thus the lower 
rating of 10 percent is to be assigned. 38 C.F.R. § 4.7.  
While this condition may have varied somewhat from day to 
day, there appears to be no periods of time, since the 
effective date of service connection, during which the 
bilateral os calcis bone spurs were more than 10 percent 
disabling.  Thus higher "staged ratings" are not warranted.  
Fenderson, supra.  

The preponderance of the evidence is against the claim for a 
rating higher than 10 percent for bilateral os calcis bone 
spurs.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.CA. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating higher than 10 percent for bilateral os calcis bone 
spurs is denied.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

	
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

